              Case 7:18-cv-11170-CS Document 61 Filed 05/11/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
NOREEN SHEA,

                                                     Plaintiff,           Docket No.: 18-cv-11170 (CS)

                        -against-


VILAGE OF POMONA and BRETT YAGEL,
individually and in his official capacity

                                                      Defendants.
---------------------------------------------------------------------X

 LOCAL RULE 56.1(a) STATEMENT OF MATERIAL FACTS AS TO WHICH THERE
    IS NO GENUINE ISSUE TO BE TRIED SUBMITTED BY THE DEFENDANT
                         VILLAGE OF POMONA


         Pursuant to Local Civil Rule 56.1(a) of the Local Rules of the United States District
Courts for the Southern and Eastern Districts of New York, the Defendant VILLAGE OF
POMONA, submits the following as material facts as to which there are no genuine issue to be
tried:



         1.      This Court has jurisdiction over this Action pursuant to 28 U.S.C §§ 1331 and
1343 as it arises under the Constitution and laws of the United States. See, Exhibit A, a copy of
the Complaint. See, Exhibit B, a copy of the Defendants’ Answer.


         2.      Plaintiff was hired by Defendants Village of Pomona in 2016 as a deputy village
clerk. Exh “C” p15 lines 10-18.

         3.      The person who hired Plaintiff was Defendant Brett Yagel. Exh “C” p16 lines 2-3

         4.      Plaintiff was initially filling out the term of Carol LaChianna and was eventually
appointed to her own term. Exh “C” p32 lines 15-25, P 33 lines 2-19.




                                                        1
             Case 7:18-cv-11170-CS Document 61 Filed 05/11/20 Page 2 of 4



       5.       Plaintiff never heard Mayor Yagel instruct her not to set up an inspection for
someone because they were Jewish. Exh “C” p54 lines 15-24.

       6.       Plaintiff claims she knew Mayor Yagel was antisemitic from his “tone” Exh “C”
page 54 line 25, Page 55 lines 2-20

       7.       99% of the people who came to Plaintiff’s counter were Orthodox Jews. Exh “C”
page 56 lines 5-6

       8.       When asked about antisemitic comments made, Plaintiff claims Mayor Yagel
made a joke about buying pork rinds once. Exh “C” page 56 lines 7-19.

       9.       Plaintiff admits to mocking Frances Arsa Artha calling her “Cold Heart Hannah”
Exh “C” page 80 lines 2-4

       10.      Mayor Yagel told Plaintiff the reason he was terminating her is because “he is the
mayor” Exh”C” page 110 lines 12-16

       11.      It was Louis Zummo, not Mayor Yagel who called Plaintiff a “jew lover”. Exh
“C” page 110 lines 12-17 Exhibit D page 191 lines 9-13

       12.      When Plaintiff complained to the board of trustees about her employment, she did
not mention antisemitism. Exhibit “C’ Page 153 lines 7-25.

       13.      Plaintiff complained about Fran Arsa Artha and Louis Zummo about job related
issues. Exhibit “D” page 116 lines 13-25 page 117 lines 2-9

       14.      Plaintiff did not complain about an antisemitic atmosphere. Exhibit “D” page 118
lines 9-12

       15.      Plaintiff rolled out a defective app without authority while working for the village
Exhibit “D” page 145 lines 8-45




                                                 2
          Case 7:18-cv-11170-CS Document 61 Filed 05/11/20 Page 3 of 4



       16.        In April of 2016, Plaintiff was appointed to a one year term as Deputy Clerk that
came due in April 17, 2017. Exhibit “D” Page 163 lines 5-9.

       17.        Mayor Yagel had to speak to Plaintiff about her handling of foil requests because
she was doing so improperly. Exhibit “D” page 199 lines 8-25 through Page 202 line 12.

       18.        Louis Zummo complained about Plaintiff’s job performance to Mayor Yagel
Exhibit “D” page 211 lines 6-16.

       19.        Zummo complained specifically that Plaintiff was setting up his calendar without
discussing it with him first and making promises on his behalf to residents. Exhibit “D” page
212 lines 8-25.

       20.        Fran Arsa Artha gave a list of things Plaintiff did wrong on the job to Mayor
Yagel. Exhibit “D” page 218 lines 3-9.

       21.        Plaintiff mishandled death certificates leading to Mayor Yagel deciding to not
renew her Exhibit “D” page 219 lines 2-25 Page 220 lines 2-25.

       22.        Mayor Yagel started looking for a replacement for Plaintiff in February of 2017
because he was upset with her anger management issues. Exhibit “E” Page 34 lines 13-25.

       23.        Fran Arsa Artha admonished Plaintiff for her job performance. Exhibit “E” Page
72 lines 7-10.

       24.        Plaintiff got angry when being told to follow protocol. Exhibit “E” Pages 129
lines 2-25 through Page 130 lines 2-8.

       25.        Plaintiff had an anger management issue. Exhibit “E” Page 130 lines 9-14
Exhibit “F” page 78 lines 6-10.

       26.        Zummo did not report his daily activities to Yagel, and Yagel did not ask him
about his daily activities. Exhibit “F” Page 43 lines 3-8




                                                  3
           Case 7:18-cv-11170-CS Document 61 Filed 05/11/20 Page 4 of 4



         27.   Yagel told Zummo it was inappropriate to mimic people. Exhibit “F” page 66
line 23 through page 67 line 18.

         28.   Zummo denies calling Plaintiff a “Jew lover” Exhibit “F” Page 72 lines 2-8.

         29.   Zummo never heard Yagel use the term “Jew lover” Exhibit “F” Page 72 lines 23-
25.

         30.   Zummo told the human rights department investigator in the instant matter that he
did not recall the mayor ever making a remark about pork rinds. Exhibit “F”

         31.   Zummo complained to Yagel about Plaintiff being hostile and doing a poor job.
Exhibit “F” Page 76 line 24 through Page 77 line 7.

         32.   Plaintiff engaged in a screaming match with Yagel in front of Zummo over her
handling of a call. Exhibit “F”Page 82 line 22 through Page 84 line 19.

         33.   Zummo complained to Yagel about Plaintiff’s computer entries at least 2-3x a
month. Exhibit “F” page 106 lines 19-24.

         34.   Plaintiff issued permits without Zummo signing and authorizing them. Exhibit
“F” Page 108 lines 22-24.
Dated:         New York, New York
               May 8, 2020


                                            /s/ Kenneth E. Pitcoff
                                            Kenneth E. Pitcoff
                                            Jonathan A. Tand
                                            Morris Duffy Alonso & Faley
                                            Attorneys for the Plaintiff
                                            101 Greenwich Street 22nd floor
                                            New York, New York 10006
                                            (212) 766 1888




                                               4
